          Case 7:20-cv-08072-VB-AEK Document 16 Filed 01/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
NANCY L. VEGA,                                                   :
                           Plaintiff,                            :
                                                                 :   ORDER
v.                                                               :
                                                                 :   20 CV 8072 (VB) (AEK)
COMMISSIONER OF SOCIAL SECURITY,                                 :
                           Defendant.                            :
-----------------------------------------------------------------x

       By Order dated October 9, 2020, (Doc. #7), the Court referred this case to Magistrate Judge
Andrew E. Krause for a report and recommendation. On October 29, 2020, to conserve resources,
to promote judicial efficiency, and in an effort to achieve a faster disposition of this matter, the
Court ordered that the parties must discuss whether they are willing to consent, under 28 U.S.C.
§ 636(c), to conducting all further proceedings before the assigned Magistrate Judge. (Doc. #9).
The Court ordered defendant’s counsel to respond by November 30, 2020. (Id.).

       Because defendant did not respond, on December 7, 2020, the Court sua sponte extended to
December 21, 2020, defendant’s time to respond to the October 29 Order. (Doc. #11). Also on
December 7, 2020, plaintiff filed a letter stating that despite her efforts to contact defendant’s
counsel to discuss whether both parties were willing to consent to conducting all further
proceedings before the assigned Magistrate Judge, she had received no response from defendant’s
counsel. (Doc. #12).

        On December 23, 2020, defense counsel called Chambers to request “a few days” extension
to respond to the October 29 order.

        To date, defense counsel has not done so.

       The Court’s Orders were not mere suggestions. Accordingly, by January 29, 2021
defense counsel shall comply with the Court’s October 29, 2020, Order and either (i) file a letter
with the Court, with an attached fully executed Notice, Consent, and Reference of a Civil Action to
a Magistrate Judge form; or (ii) file a letter advising the Court that the parties do not consent, but
without disclosing the identity of the party or parties who do not consent. The parties are free
to withhold consent without negative consequences.

        Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: January 15, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ______________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
